DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Verkerke (US 6,202,884) in view of Goeden (5,121,958).
Claim 7
Verkerke discloses a collapsible box with dunnage (10) comprising a bottom (12); and first and second opposing endwalls (22) mounted for pivotal movement relative to the 
Claim 8
Verkerke further discloses the endwalls are pivotally-mounted to opposing ends of a top of the box and are adapted to move between a position perpendicular to the top in the erect position and a position parallel to the top in the collapsed storage position (see column 3 lines 45-57).
Claim 9
Verkerke discloses a collapsible box with dunnage (10) comprising a bottom (12), top (defined by top surface of the box) and first and second opposing endwalls (22); first and second opposed sidewalls connecting the bottom and top of the box on opposing sides of the box (see figure 1), each of the sidewalls comprising; a top sidewall panel (26) attached by a top hinge (38) to the top; a bottom sidewall panel (24) attached by a bottom hinge (28 and 34) to the bottom; the top and bottom sidewall panels attached together along adjacent edges by a center hinge (27), whereby the top and bottom sidewalls are pivotally-moveable relative to each other and the top and bottom between an erect position and a collapsed position (see column 3 lines 57-62); a collar (32) positioned atop the first and second opposing sidewalls and the first and second opposing endwalls to provide a raised wall that remains erect with perpendicular walls 
Claims 10 and 11
Verkerke further discloses the each of the plurality of dunnage elements/dividers (60) comprises a flexible web made from fabric (see column 7 lines 26-27).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Verkerke (US 6,202,884) and Goeden (5,121,958) as applied to claim 9 above, and further in view of Berglund (US 8,714,350).


Response to Arguments
Applicant’s arguments with respect to claims 7-11 and 14 have been considered but are moot in view of new grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736